Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This limitation is now found in (amended) claim 1.  

Claims 1 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al. in view of Tangney.
	This rejection is maintained from the previous office action.
 	Seth et al. teach a fluoroalkyl group containing curable organopolysiloxane com-position containing a fluorinated alkenyl compound, a combination of SiH siloxanes and a platinum catalyst.  
	See for instance paragraphs 20 and on.  Note that paragraph 21 makes specific mention of Tangney as teaching useful fluorinated siloxanes.  As can be seen in column 6 of Tangney, these include numerous siloxanes having 10 mol% or more fluoroalkyl groups.  This meets the claimed component (A).  See also polymers DOW 7785 and DOW 7786 in Table 1C that meet this requirement.
	Paragraph 30 teaches the catalyst component (C).
	Paragraphs 33 and on teach that the SiH siloxanes therein can be a blend that contains both fluoro organohydrogen siloxanes and non-fluorinated organohydrogen polysiloxanes.  Such siloxanes are shown in paragraphs 35 and on and meet the requirement for (B1) and (B2), specifically formula (III).
	Regarding the ratio of the number of SiH groups, please note that Table 1d teaches specific useful SiH siloxanes.
	On one hand, note that Table 1D shows siloxanes that corresponds to a  50:50 ratio of SiH (non-fluorinated) to SiH (fluorinated) (See DOW 7678 and DOW 7560) such that this limitation is met by Seth et al.  
	On the other hand, note that adjusting the amount of each crosslinker in the composition of Seth et al. would have been obvious and well within routine experiment-ation for one having ordinary skill in the art in an effort to optimize and adjust the properties of the final composition.

	Note that the working example, paragraph 90, states that the SiH:alkenyl ratio is chosen to obtain the minimum level of SiH necessary for complete cure. This shows amounts such as 1.1, 1.5 and 2.  This meets amounts within the claimed range.
	As such Seth et al. teach fluorinated alkenyl siloxanes that, as demonstrated by Tangney et al., meet claimed (A).  Seth et al. teach siloxanes meeting both of (B1) and (B2) such that the skilled artisan would have anticipated or found the claimed ratio of SiH atoms obvious.  Finally Seth et al. teach that the SiH/alkenyl group ratio can be as claimed and a catalyst as claimed.  From this one having ordinary skill in the art would have found each of the claimed requirements, and thus claim 1, obvious.
	For the new limitation in claim 1, as well as claims 2 to 5 please see, for instance, DOW 7786 in Table 1c that meets this requirement, as well as the “m” value in Tangney (column 6, line 59) such that the skilled artisan would have found the selection of such a siloxane obvious over these teachings.  Note too that Seth et al. specifically refer to C1 perfluoro groups (meeting claim 5) as does Tangney et al. (column 6, line 20).
	For claim 6 please see paragraphs 36 and on which include many fluorinated siloxanes having trifluoropropyl groups.
	For claim 7 note that such siloxanes as found in (A1) are within the teachings of both Seth et al. and Tangney such that the skilled artisan would have found the selection of such a siloxane obvious. Note, for instance, that Tangney teaches an “m” value of 100 to 10,000 such that the skilled artisan would have found a value between 200 and 300 to have been obvious.
	For claims 8 to 11 please see that the composition therein is cured in a film (for instance as noted in paragraph 7).  The fact that it is referred to as a release layer does not distinguish this cured layer from that in claims 9 to 11 since the transducer member, or electronic material or display apparatus member are all fully defined only by the cured product.  

Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that claim 1 now recites a degree of polymerization for (A) of from 50 to 300.  This reflects the limitation that was in previous claim 2. Since the rejection specifically addressed this limitation, it is unclear why applicants believe that this will overcome the rejection.
	Again please note that Seth et al. refer to the teachings in Tangney (paragraph 21) as teaching useful ethylenically unsaturated polysiloxanes.  Tangney specifically embraces values of 100 and greater such that this overlaps with 80% of the claimed range.  Furthermore Seth et al. specifically disclose Dow Corning 7786 as a useful siloxane.  This is shown in Table 1C as having 62 Si atoms such that this falls within the claimed range.
	While the Examiner made specific reference of this limitation in the rejection, applicants offer only a blanket statement that Seth et al. and Tangney et al. fail to teach, disclose or even suggest such a degree of polymerization.  As such this traversal is not persuasive.
	Applicants offer a general statement that the example of the subject application demonstrate unexpected results over the references. Such a general statement, without providing specifics such as examples, properties or reasoning, is not sufficient to over-come this rejection.  This is true particularly when a brief review of the examples show only an extremely limited number of compositions that cannot be considered represent-ative of the claimed invention or commensurate in scope.  
	Beyond that point, note that the comparative examples 1 to 3 do not represent the closest prior art, in which the combination of (B1) and (B2) is specifically disclosed by Seth et al.  Additionally comparative example 4, with a combination having a ratio of 9.1, is not sufficient to establish unobvious for various reasons, including the fact that these results cannot be considered unexpected. Note that a significantly large portion of short chained chain extending siloxane (B1) (having SiH groups only at the terminal position) would be expected to decrease properties such as tensile strength, tear strength and elongation at break since the resulting composition is significantly less crosslinked than a composition having a majority of SiH groups on the backbone, acting 
	In view of the above, applicants’ response does not overcome this rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached on 571-272-1119.  The Examiner’s fax number is 571-273-1090.

Mgm
1/6/22

/MARGARET G MOORE/Primary Examiner, Art Unit 1765